DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
3.  Claims 42-43 and 55-61 are pending.

4.  Newly submitted claim 61 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original  claims were drawn to a method of treating cancer with anti-VCAM1 antibody of Group II, while claim 61 is drawn to a method of treating sickle cell disease (SCD) in a subject in need thereof with anti-VCAM-1 antibody.  The Restriction Requirement mailed on 02/16/2021 placed the method recited in instant claim 61 in Group III, new claim 61 is drawn to non-elected invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 61 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

5.  Claim 61 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.
 
6. Claims 42-43 and 55-60  are under examination as they read on a method of treating cancer in a subject in need thereof comprising administering to the subject an anti-VCAM1 antibody or immunogenic fragment thereof and the species of AML as the cancer.


7.  Applicant’s IDS, filed 11/9/2021, is acknowledged. 
 

8. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The phrase “a condition or disease associated with VCAM1 overexpression in a subject” claimed in claim 42 represents a departure from the specification and the claims as originally filed.  


Applicant’s amendment filed 10/05/2021 fails to point to the specification for support for the newly added limitations “a condition or disease associated with VCAM1 overexpression in a subject” as claimed in claim 2, “ .  However, the specification does not provide a clear support for such limitation.   The specification at [0110] discloses that “VCAM1 overexpression increases the tumorigenicity of human AML cells”. Analysis of a recently published RNA-sequencing dataset of 675 human cancer cell lines indicated that > 50% of those lines express VCAM1 (Fig. 7A) [0101].    However, the specification fails to discloses a genus of conditions or diseases associated with VCAM1 overexpression in a subject.  Further, a condition/disease such as cancer associated with VCAM1 overexpression encompasses both the cancer itself or endothelial cells (angiogenesis, associated with) overexpress VCAM1.  Applicant is creating a new genus of conditions and diseases associated with VCAM1 overexpression.   A subgenus is not necessarily implicitly described by a genus encompassing it and a species upon which it reads, see In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972).  The instant claims now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.

 
10.  Claims 42-43 and 55-60  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer expressing VCAM-1 in a subject comprising administering to the subject an antibody or immunogenic fragment thereof specifically binds to  VCAM1, wherein the antibody comprising (a) a VH comprising the CDR1-3 of SEQ ID NOs: 54,56, 58 and a VL comprising CDR1-3 of SEQ ID NOs: 68,70,72 or (b) a VH comprising the CDR1-3 of SEQ ID NO: 82, 84,  and 86 and a VL comprising the CDR1-3 of SEQ ID NOs: 96, 98, 100 , does not reasonably provide enablement for  the methods recited in claims 42-43 and 55-60.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The specification fails to show treatment of each and every condition/disease associated with VCAM1 overexpression with claimed anti-VCAM1 antibodies. 

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the 

The specification at [0007] discloses that VCAM1 is an adhesion molecule expressed by BM stromal and endothelial cells and certain classes of hematopoietic cells. VCAM1's major ligand is integrin α4β1 (also known as Very Late Antigen-4, "VLA-4"). The interaction between VCAM1 and VLA-4 mediates cell-cell interaction in multiple cell types, and both VCAM1 and VLA-4 have been implicated in HSC homing and retention into the bone marrow and mobilization into the peripheral blood.    VCAM1 is expressed on hematopoietic stem and progenitor cells (HSPCs, FIG. 1A). Although VCAM1 expression in endothelial cells and its functional implications have been extensively described, the role of VCAM1 on HSCs has not been explored [0099].

The specification discloses that VCAM1 overexpression increases the tumorigenicity of human AML cells [0110].  Results from these experiments demonstrated that VCAM1 was significantly overexpressed in short-term repopulating HSCs (ST-HSCs), the compartment most enriched in functional human LSCs, particularly in the group with normal AML karyotype (FIG. 20K). To assess the relevance of VCAM1 signal inhibition in human AML, primary human AML samples were transplanted into NSG mice. Upon disease 145790871.3-55-Attorney Docket No. 129807-8006.USO2establishment (4-5 weeks post-transplant), the animals were treated with 2 courses of anti- human VCAM1 monoclonal antibody or control IgG1. Results demonstrated that VCAM1 inhibition significantly prolonged in the survival of leukemic mice (FIGS. 12A, 12B). Taken together, these results suggest that VCAM1 blockade is safe in pre-clinical models to reduce the leukemic burden in vivo and may synergize with Ara-C treatment to clear LSCs while sparing healthy HSCs [0111]. 


Fig. 6 are a series of figures showing that high VCAM1 expression is associated with poor prognosis in human AML patients [0022].

Fig. 12 depicts experimental results showing that anti-VCAM1 antibody treatment blocks human primary AML progression and extends the survival of NSG-transplanted mice. Figure 12A depicts a schematic outline of experimental strategy. NSG mice were transplanted with primary human AML and upon disease establishment were daily injected with IgG1 control (100 pg) or anti- human VCAM1 antibody (100 pg) for 10 days. Figure 12B depicts a chart showing survival of leukemic mice treated in Figure 12A. Figure 12C depicts a schematic diagram showing immune cells and receptors mediating the cooperative anti-phagocytic activity of VCAM1 and MHC-I enabling "don't-eat-me" or "kill-me" activity. Log-rank analysis was used for the Kaplan-Meier survival curves (FIG. 12B) [0028].

The specification discloses that results indicated that VCAM1 expression on AML cells was 7-fold higher than BM hematopoietic cells, and that expression on LSCs was 4- fold higher than healthy HSCs (FIG. 1 C) [0109].

Besides AML, none of the recited diseases or conditions recited in claim 43 have been shown to associate with VCAM1 overexpression.

The specification fails to show that the treatment of stroke with anti-VCAM-1 antibody. For example, Justicia et al (J. Cerebral Blood Flow and Metabolism 26(3):421-32) show that clinical stroke studies suggested that higher levels of VCAM-1 were predictors of bad outcome, but anti-VCAM-1 therapy showed no significant protection in stroked rats or mice.  Justicia shows that anti-Vcam-1 antibodies did not protect against ischemic damage either in rats or in mice.  Anti-VCAM-1 antibodies did not reduce the numbers of infiltrating neutrophils and lymphocytes, and total leukocytes (CD45 positive), which showed a trend to increase. The results show vascular upregulation of VCAM-1 after transient focal ischemia, but no benefits of blocking VCAM-1, suggesting that this is not a therapeutical strategy for stroke treatment (see abstract).  Justicia teaches that the results show that VCAM-1 expression is upregulated in the cerebral microvasculature of the ischemic rat brain, with a peak of ~4-folds however, blocking VCAM-1 is not protective in transient focal cerebral ischemia in rats and mice (last ¶).  

Burns et al (Gastroenterology. 2001 Dec;121(6):1428-36) teach that blocking VCAM-1 with monoclonal antibody to VCAM-1 had no significant beneficial effect (abstract).  Burns teaches that treatment with mAb to VCAM-1 alone failed to show resolution of active or chronic inflammation or villus distortion (page 1432, left col., 3rd ¶ under Results). 

Lee et al (J Invest Dermatol. 1992 Jan;98(1):79-85) teach that anti-VCAM-1 antibody failed to clock melanoma cell binding to PMA or IL-1 alpha-stimulated HDMEC and only partially inhibited melanoma cell binding to TNF alpha-stimulated HDMEC (abstract). 
Grooby et al (Transplantation (1998), 66(7), 920-924) teaches that combined anti-VCAM-1 and anti-LFA-1 monoclonal antibody therapy does not prolong allograft survival in an ovine model of renal transplantation (abstract).  Grooby teaches that the failure of QE4G9 to prolong allograft survival, either alone or in combination with 72-87, may involve its inability to block all ligand binding sites in the VCAM-1 domains. It also raises the possibility of redundancy of adhesion molecule pathways providing alternate routes for MNC infiltration and allograft rejection (last ¶).
Ren et al (J Immunol. 2010 March 1; 184(5): 2321–2328) teach that there are numerous conflicting reports about antiadhesion therapies. For example, VCAM-1 blockade starting at the onset of clinical features of collagen-induced arthritis did not prevent disease progression. Therefore, although the adhesion molecules are important in the interaction of lymphocytes–APCs and lymphocytes– endothelium, as well as immune cell infiltration, their exact function in immune diseases seems to be more complicated (see page 8, top ¶).

Applicant showings are limited to VCAM1 inhibition that significantly results in prolonged the survival of leukemic mice (FIGS. 12A, 12B). No other cancers “associated with VCAM1 overexpression" is demonstrated to be inhibited with the claimed anti-VCAM1 antibodies. Yet, 

It is not clear that the skilled artisan could predict the efficacy of the anti-VCAM antibodies on each and every condition/disease associated with VCAM1 overexpression.  

The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans. See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


11.  The NS ODP rejection over copending application 17061219 is hereby withdrawn in view of the amendment in the 17061219 to limit the claims to anti-MAEA antibodies. 

 
12.  No claim is allowed.

 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 28, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644